Case: 1:18-cv-05369 Document #: 106 Filed: 02/20/20 Page 1 of 1 PageID #:2982

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Ubiquiti Networks, Inc.
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−05369
                                                          Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 20, 2020:


        MINUTE entry before the Honorable Jeffrey Cummings: By agreement of the
parties, the 4/17/20 settlement conference is re−set to 4/23/20 at 9:30 a.m. before
Magistrate Judge Rodovich in Chambers 1046. Parties are to buzz Judge Cox's chambers
upon arrival. The deadlines and procedures for submitting settlement letters [100] stand.
Mailed notice (ber, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
